         Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION

    STEVEN D. PACHAL, an individual,                         CV 20–50–M–DLC

                          Plaintiff,

          vs.

    SANDRA E. BUGREEFF, an individual,                             ORDER

                          Defendant.

        Before the Court is Defendant Sandra E. Bugreeff’s Motion to Dismiss or

Stay. (Doc. 14.) For the following reasons, the Motion is denied.

                                         BACKGROUND

        Plaintiff Steven Pachal is a Canadian citizen. (Doc. 1 at 4.) Sometime prior

to October 2011, Pachal and Bugreeff, a U.S. citizen, became engaged. (Id.) For

Pachal to obtain residency, Bugreeff signed a U.S. Citizenship and Immigration

Services Form I-864EZ which committed her to ensuring that Pachal’s income be

maintained at or above 125% of the federal poverty level. (Id. at 8.) This

requirement of sponsoring citizens ensures that immigrants do not become a

“public charge.” (Id.) This is a life-long commitment, unless a specific

“terminating event” occurs. 1 (Id. at 13.) Pachal and Bugreeff also signed a


1
 Under federal law, a Form I-864 “remains enforceable until the sponsored immigrant: (1)
becomes a citizen of the United States; (2) has worked or can be credited with 40 qualifying
quarters of work under title II of the Social Security Act; (3) ceases to be a lawful permanent
         Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 2 of 10



prenuptial agreement which specified that neither party was entitled to alimony in

the event of divorce. (Doc. 23 at 6.)

       On December 22, 2016, Bugreeff filed for divorce in state court. (Id. at 8.)

Then, on September 20, 2018, she amended her petition for legal separation. (Id.)

On November 20, 2018, upon motion, Pachal was ordered to leave their home. (Id.

at 9.) Shortly after, he filed a motion for temporary alimony. (Id.) The state court

divorce proceedings are ongoing. (See id.) On April 24, 2020, Pachal filed this

action in federal court to enforce Bugreeff’s obligation under the I-864EZ form.

                                     LEGAL STANDARD

       Under Rule 12(b)(6), “[a] complaint may be dismissed for failure to state a

claim only when it fails to state a cognizable legal theory or fails to allege

sufficient factual support for its legal theories.” Caltex Plastics, Inc. v. Lockheed

Martin Corp., 824 F.3d 1156, 1159 (9th Cir. 2016). In resolving the motion, a

court takes the well-pleaded factual allegations as true and draw inferences in the

plaintiff’s favor. Id. A court may consider only the allegations in the complaint,

documents attached to the complaint, or documents on which the plaintiff’s case

relies, “the authenticity of which is not contested,” even if submitted by the



resident and departs the United States; (4) obtains in a removal proceeding a grant of adjustment
of status as relief from removal; or (5) dies.” Golipour v. Moghaddam, 438 F. Supp. 3d 1290,
1297 (D. Utah 2020) (citing 8 C.F.R. § 213a.2(e)(2)(i), 8 U.S.C. § 1183a(a)(2)-(3)).
         Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 3 of 10



defendant.2 Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir. 1998) supersceded

on nonrelevant grounds as recognized by Steinle v. City & Cty. of San Francisco,

919 F.3d 1154, 1158 (9th Cir. 2019).

                                         DISCUSSION

       Bugreeff moves to dismiss or stay this case arguing that both the Younger

and Colorado River abstention doctrines caution against the Court’s exercise of

jurisdiction. (Doc. 15 at 7.) Pachal opposes both arguments. (Doc. 23.) At the

outset, the Court will note that jurisdiction is not in dispute. Both parties

acknowledge that the Court may exercise federal question jurisdiction as Pachal

seeks to enforce an obligation that arises under federal immigration law. (Docs. 1

at 3; 15 at 11.) Instead, Younger and Colorado River are prudential doctrines that

generally guard against federal interreference with state court affairs. See Hanover

Ins. Co. v. Fremont Bank, 68 F. Supp. 3d 1085, 1106 (N.D. Cal. 2014). Although a

motion to dismiss under Rule 12(b)(6) is an imperfect vehicle for considering these

arguments, courts routinely address Younger and Colorado River using the

framework provided by that rule. 3 See id.




2
  Bugreeff requests the Court take judicial notice of several state court documents. (Doc. 15 at
8.) The Court need not do so to consider them. These documents fall into this final category of
documents with unquestioned authenticity on which this case relies.
3
  Pachal asserts the motion is untimely but asks the Court to overlook this “defect” in order to
reach the merits. (Doc. 23 at 13–14.) The Court reaches no conclusion of the motion’s
timeliness, and will, as the parties both request, review the motion on the merits.
        Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 4 of 10



      I.     Younger Abstention

      In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court announced

that federal courts should not interfere with ongoing state criminal proceedings as a

matter of “equity, comity, and federalism.” San Jose Silicon Valley Chamber of

Commerce Political Action Comm. v. City of San Jose, 546 F.3d 1087, 1091 (9th

Cir. 2008) (hereinafter “San Jose”). This doctrine has been extended to apply to

civil proceedings for damages as well. Gilbertson v. Albright, 381 F.3d 965, 968

(9th Cir. 2004) (en banc). Under Younger, a federal court must abstain its exercise

of jurisdiction when four requirements are met: “(1) a state-initiated proceeding is

ongoing; (2) the proceeding implicates important state interests; (3) the federal

plaintiff is not barred from litigating federal constitutional issues in the state

proceeding; and (4) the federal court action would enjoin the proceeding or have

the practical effect of doing so, i.e., would interfere with the state proceeding in a

way that Younger disapproves.” San Jose, 546 F.3d at 1092. The Younger

doctrine is mandatory; when all four requirements are met, a district court lacks

discretion to hear the case. Id. (quoting Green v. City of Tucson, 255 F.3d 1086,

1093 (9th Cir. 2001) overruled on other grounds by Gilbertson, 381 F.3d 965).

      The Court need only address the fourth and final element to conclude

abstention is not appropriate under Younger. Resolution of Bugreeff’s outstanding

obligations under the I-864 form in federal court will not interfere with the state
        Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 5 of 10



court proceedings. Here, Pachal requests arrearages from November 2018 to May

2020 (the time at which Bugreeff began making a monthly payment of $1,300 to

Pachal) and a commitment to future payments, as needed, until the occurrence of

one of the terminating events. (Docs. 1 at 19; 15 at 5–5.) Pachal does not request

an injunction of the state court matter or any other form of relief that would have

the practical effect of holding up that matter. Moreover, Bugreeff’s support

obligations exist independently of the parties’ marital status because the obligation

for Bugreeff to maintain Pachal at 125% of the federal poverty level survives

divorce. See supra n.1. And although the parties have discussed this ongoing

obligation in the state court proceedings, Pachal did not allege a breach of contract

claim in that litigation. In short, nothing this Court decides on the breach of

contract issue will have any effect in delaying or postponing the parties’ divorce.

For this reason, Younger abstention is not appropriate.

      II.    Colorado River Doctrine

      Bugreeff next urges for the Court to stay the case under the so-called

Colorado River doctrine. (Doc. 15 at 14.) “Under Colorado River, considerations

of wise judicial administration, giving regard to conservation of judicial resources

and comprehensive disposition of litigation, may justify a decision by the district

court to stay federal proceedings pending the resolution of concurrent state court

proceedings involving the same matter.” Holder v. Holder, 305 F.3d 854, 867 (9th
           Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 6 of 10



Cir. 2002) (internal quotation marks and citations omitted). This doctrine is a

“narrow exception to the virtually unflagging obligation of the federal courts to

exercise the jurisdiction given them.” Id. (internal quotation marks omitted).

      In considering whether to stay a federal case, courts consider the following

factors:

      (1) which court first assumed jurisdiction over any property at stake;
      (2) the inconvenience of the federal forum; (3) the desire to avoid
      piecemeal litigation; (4) the order in which the forums obtained
      jurisdiction; (5) whether federal law or state law provides the rule of
      decision on the merits; (6) whether the state court proceedings can
      adequately protect the rights of the federal litigants; (7) the desire to
      avoid forum shopping; and (8) whether the state court proceedings will
      resolve all issues before the federal court.

Seneca Ins. Co., Inc. v. Strange Land, Inc., 862 F.3d 835, 841–42 (9th Cir. 2017).

Although the Court is skeptical that Colorado River even applies given that the

state court action is not a “parallel proceeding,” it will, out of an abundance of

caution, engage in a factors analysis.

   A. Jurisdiction over res and the order the forums obtained jurisdiction

      The first factor—which court first obtained jurisdiction over any res—and

the fourth factor—the order the forums obtained jurisdiction over the case—are

related. The state court first assumed jurisdiction over the case. Indeed, that case

began over three years ago, while this case is still at the pleadings phase of

litigation. And while the state court is considering the disposition of the parties’

property rights, there is no evidence to indicate that the state court has taken
        Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 7 of 10



jurisdiction over any property at the present time. This makes the first factor

neutral, and the fourth factor weigh slightly in favor of dismissal or stay.

   B. Inconvenience of the federal forum

      Both parties agree the second factor is neutral. (Docs. 15 at 16; 23 at 34.)

   C. Piecemeal litigation

      The third factor, the desire to avoid piecemeal litigation, weighs in support

of retaining jurisdiction. “Piecemeal litigation occurs when different tribunals

consider the same issue, thereby duplicating efforts and possibly reaching different

results.” Id. at 842 (quoting Am. Int’l Underwriters (Philippines), Inc. v. Cont’l

Ins. Co., 843 F.2d 1253, 1258 (9th Cir. 1988)). Here, there is no concern of

piecemeal litigation as Pachal has not asserted a breach of contract claim premised

on Bugreeff’s I-864 obligations in the state court proceedings. (Doc. 23 at 34.)

This factor weighs in favor of retaining jurisdiction.

   D. The rule of decision

      The fifth factor asks a court to contemplate whether federal or state law

supplies the rule of decision. Here, as the case is in federal court on federal

question jurisdiction, the case involves only application of federal law. This factor

supports retaining jurisdiction.
        Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 8 of 10



   E. Adequacy of state forum and parallelism of suits

      The sixth factor inquires into both “‘whether the state court proceedings can

adequately protect the rights of the federal litigants’ (the ‘adequacy’ factor) and

‘whether the state court proceedings will resolve all issues before the federal court’

(the ‘parallelism’ factor).” Id. at 845. Turning first to the question of adequacy,

Pachal raises concern that the state court’s interpretation of federal law will not be

as favorable as this Court’s. (Doc. 23 at 18–19, 37.) Pachal argues that Ninth

Circuit law, to which this Court is bound to follow, is not necessarily binding on

Montana state courts, which potentially harms his chances of a favorable outcome.

(See id. at 18 (citing Erler v. Erler, 824 F.3d 1173, 1177 (9th Cir. 2016)

(recognizing that a prenuptial agreement does not waive an immigrant’s private

right of action under an I-864 form)).) Although there is no reason to think the

state court would ignore the Ninth Circuit’s statements in Erler, the Court agrees

there is, at least, reasonable ambiguity as to whether the state court would apply

federal circuit law when not strictly bound to do so. Charleston v. Allen, 420

S.W.3d 134, 138 n.6 (Tex. App. 2012) (recognizing that a state court, when

interpreting federal law, is only bound by its highest court and the United States

Supreme Court); Abela v. Gen. Motors Corp., 677 N.W.2d 325, 327 (Mich. 2004)

(“Although lower federal court decisions may be persuasive, they are not binding

on state courts.”).
        Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 9 of 10



      Turning to the question of parallelism, the state court litigation is hardly

parallel. Again, not only has Pachal not raised a breach of contract claim in that

litigation, the questions facing the state court encompass a broader set of issues

including claims for maintenance, spousal support, attorney’s fees, and the

equitable division of the parties’ assets and liabilities. (Doc. 15 at 6.) The

litigation here is narrowly limited to relief under the immigration contract.

Accordingly, this factor strongly supports retaining jurisdiction.

   F. Forum shopping

      The next factor asks whether the plaintiff has improperly selected the federal

forum. Forum shopping requires more than merely exercising one’s right to the

federal forum—it requires some indication that the plaintiff has selected the federal

forum after experiencing detrimental results in state court. See Seneca Ins. Co.,

862 F.3d at 846. There is no indication of forum shopping here. After all, it was

Bugreeff who initially filed for divorce in state court, and it was Pachal who filed

in federal court. There is no indication that Pachal pursued this action in federal

court due to any adverse rulings in state court. This factor supports retaining

jurisdiction.

   G. Whether the state court proceedings will resolve all federal issues

      Finally, the eighth factor also supports the Court’s keeping the case. The

state court litigation will not necessarily resolve all federal issues where Pachal has
       Case 9:20-cv-00050-DLC Document 28 Filed 10/20/20 Page 10 of 10



not plead his federal claims in that litigation. Although there is no evidence that he

is barred from doing so, the deadline to amend the pleadings without leave of court

has passed, Mont. R. Civ. Pro. 15(a)(1)(A), and there is, at least, a question as to

whether the court would allow Pachal to pursue his federal claims there.

      Having reviewed each of the factors and finding that only one supports a

stay under Colorado River, this is clearly not one of those “exceptional

circumstances” that warrants the Court’s declining jurisdiction.

      As neither Colorado River nor Younger compel the Court to stay this case,

      IT IS ORDERED that the Motion (Doc. 14) is DENIED.

      DATED this 20th day of October, 2020.
